Citation Nr: 1439688	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a right knee disability, to include as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from May 1987 to March 1990 as well as subsequent service in the Oklahoma Air National Guard from 1990 to 2009 with periods of active duty training (ADT) and inactive duty training (IDT).

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. In a June 2014 letter, the Veteran was informed that the VLJ who conducted the October 2011 hearing was no longer employed by the Board and he was given the option of appearing at another hearing before a different VLJ.  In a response received in July 2014, the Veteran indicated that he did not wish to appear for another hearing.

This issue was previously before the Board in September 2013 and remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claims (as reflected in a May 2014 supplemental statement of the case), and returned this matter to the Board for further appellate consideration. 

FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that his preexisting left knee disability was aggravated beyond the normal progress of the disorder as a result of injury during a period of ADT in May 2006.

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that his now service-connected status post left knee arthroplasty aggravates his degenerative joint disease of the right knee.

CONCLUSIONS OF LAW

1.  The criteria for service connection for status post left knee arthroplasty are met.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1131, 1153, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.6, 3.102, 31.59, 3.303, 3.306 (2013). 

2.  The criteria for service connection for degenerative joint disease of the right knee are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, the Board's grants of service connection for status post left knee arthroplasty and degenerative joint disease of the right knee represent complete grants of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran seeks service connection for a left knee disability that he asserts is directly related to an injury sustained while playing golf during a period of ADT with the Oklahoma Air National Guard in May 2006.  See October 2011 hearing transcript (Tr.).  He did not report the injury at the time; but several days later, he sought treatment from a civilian physician and subsequently underwent surgery in 2007 for ACL repair.  He later underwent a total left knee replacement in 2008.  See Tr. at pages 4-6.  The Veteran also contends that his right knee disability was caused, or made worse, by his left knee disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. § 3.303, 3.306.  

Active military service includes (1) active duty (AD), but also (2) any period of active duty training (ADT) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(21), (24)(B); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ADT includes full-time duty performed for training purposes by members of the Reserves or National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT.  

Regarding the Veteran's National Guard service, to establish status as a Veteran based upon a period of ADT, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ADT.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a Veteran, a claimant trying to establish entitlement to service connection cannot use the many presumptions in the law that are available only to Veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ADT or IDT, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Because the Veteran's National Guard training duty was only occasional, the onset of his claimed left knee condition must be related to a specific period of training duty.  As such, for purposes of VA benefits, the key periods are those specific, discrete periods of active duty; any particular dates of active duty training during which the Veteran incurred or aggravated a disease or injury in line of duty; or a particular date of inactive duty training during which the Veteran incurred or aggravated a disease in line of duty.  Thus, simply being affiliated with a National Guard unit would not itself establish a basis for entitlement to VA benefits for any disability arising over the course of that same period.  Rather, as indicated, to establish VA service connection benefits, the claimed disability must have begun or been aggravated in line of duty during a specific period of active duty; during a specific period of ADT; or have resulted from an injury in line of duty during a period of IDT.  

Furthermore, if the evidence reflects that a disease had its onset prior to a period of ADT, a claimant seeking benefits based on aggravation of the disease during that period of ADT has the burden, without the advantage of the presumption of aggravation, of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan supra.

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Service treatment records from the Veteran's period of active duty from May 1987 to March 1990 note his history of a left knee hyperextension injury in the early 1980s.  X-rays of the left knee at that time were negative.  See also private clinical records from D.L.Cooper and Bristow Memorial Hospital dated September 24-26, 1983 and October 3, 1983.  The remaining service records show the Veteran was able to complete almost three years of active duty with no left knee complaints or problems.  The Board notes that a discharge examination is not of record for this period of active service. Thus, the Veteran has a left knee disability noted at entry into service.

The Veteran was in the Oklahoma Air National Guard from 1990 to 2009, during which time he had periods of ADT and IDT.  He had a period of annual training (ADT) from May 4, 2006 to May 20, 2006.  Service treatment records from his National Guard service show that when examined at enlistment in March 1990, the Veteran did not report any pertinent knee complaints.  Instead he reported that he was in "excellent health" and specifically denied problems with a trick/locked knee or any knee injury.  The Veteran's lower extremities were found to be clinically normal.  However, about a year later, the Veteran was seen for knee complaints stating that he was having trouble squatting.  The clinical impression was patellofemoral syndrome.  See clinical record from K. Jesiolowski, M.D. dated April 29, 1991.

The remaining National Guard records contain multiple periodic physical examination reports, which show no evidence of additional follow-up evaluation or continued knee complaints.  These records include a Post Deployment Health Reassessment for a period of active duty from May 2005 to July 2005.  At that time the Veteran reported that he was in "very good health."  He had not been seen in sick call during deployment, did not take any medications, and in general denied any health changes during his deployment. 

As noted above, the Veteran was ordered to annual training from May 4, 2006 through May 20, 2006.  Private treatment records during that time show the Veteran sought treatment several days later for a left knee articular cartilage injury and osteophyte of the proximal tibia.  The Veteran reported a three-week history of pain, swelling, and difficulty moving his left knee.  He indicated that he twisted his left knee playing golf and since that time had deep pain through the knee.  See Initial Evaluation Report from M.W. Tanner, M.D. from Central States Orthopedic Specialists, Inc. dated May 26, 2006.  The Veteran later underwent left knee arthroscopic surgery in July 2006.  See Orthopedic Surgery Report from Saint Francis Health System dated July 5, 2006.  He had second arthroscopic surgery in July 2007 and eventually underwent total left knee replacement in April 2008.  See Clinical Records from Tulsa Bone and Joint dated March 2007 to January 2009.  

In support of his claim the Veteran submitted a private medical opinion dated in September 2010.  The physician concluded that the Veteran had left knee arthritis secondary to problems when he sustained an injury in the military which was treated conservatively without success resulting in total knee replacement.  He also noted the Veteran was currently having problems with the right knee.  The physician noted the Veteran's history of knee injury and surgical intervention, but stated that the right knee problems only began after the Veteran left knee injury in the military and became more progressive as he spent several years unloading the left knee and increasing his right knee weight bearing activities.  The physician concluded that the Veteran's right knee problems were related to his military activities along with the over stress that he placed on that knee post surgery.  See Medical Opinion from S.J. Dunitz, M.D. dated September 9, 2010.

In May 2014, the Veteran underwent a VA examination for the specific purpose of obtaining an opinion as to whether or not his claimed knee disorders were related to his military service.  At that time, the examiner reviewed the claims file in its entirety, took a detailed history of symptoms, the Veteran's medical history, and clinical findings from the various treating physicians.  The clinical impression was status post left total knee arthroplasty and degenerative joint disease of the right knee.  He noted the Veteran's pre-service hyperextension injury in September 1983, which at the time of enlistment was not clinically significant enough to prevent military service.  He also noted the Veteran's reports of injury during his National Guard service.  The examiner concluded that it was at least was likely as not that the twisting injury while playing golf in service further injured the left knee causing injury to the meniscus resulting in deep knee pain and menisectomy eventually leading to arthroplasty.  The examiner also concluded that the pain and arthritis of the right knee at least as likely as not progressed due to altered weight bearing from favoring the left knee.  

Turning to the question of whether the preexisting left knee disorder (diagnosed as patellofemoral syndrome) was aggravated by the Veteran's two-week period of active service, the Board finds a well-documented record establishing that the Veteran's left knee disability worsened or increased in severity as a result of the ADT injury in May 2006.  He clearly had a left knee disability prior to this incident, including patellofemoral syndrome.  However he was able to describe a specific incident he believed at the time worsened his condition.  Moreover, about two months after the injury, he underwent arthroscopic surgery for a left knee articular cartilage injury and osteophyte of the proximal tibia.  He underwent additional arthroscopic surgery a year later and ultimately had a total left knee replacement in 2008.  The Veteran's private physician found that the left knee disability was aggravated by the injury and the recent VA examination in 2014 makes a similar conclusion.  Thus, based upon the evidence of record, the Board finds that the preexisting left knee disability worsened during a period of ADT and that such worsening was beyond the natural progression of the pre-existing injury.  

Accordingly, the Veteran has established an in service injury to the left knee, and he has been diagnosed with a current left knee disability. The Board further finds that the September 2010 private medical opinion and the May 2014 VA opinion link the Veteran's current knee disability to his injury in service. Specifically, both examiners indicated that his surgery and injury to the knee occurred during his May 2006 period of ADT. 38 C.F.R. §§ 3.303, 3.306.

To the extent that the Veteran is claiming service connection for a right knee disability on a secondary basis, in light of the recent medical opinion discussed above, the Board is satisfied that the Veteran's right knee arthritis cannot be clearly dissociated from his service-connected status post left knee arthroplasty.  The 2014 VA examiner specifically concluded that the Veteran's service-connected left knee disorder aggravates his right knee disability due to altered weight bearing from favoring the left knee.  This medical opinion, thus establishes the required cause-and-effect correlation between the total left knee arthroplasty and the progression of the right knee arthritis.  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's right knee arthritis is aggravated by his service-connected status post left knee arthroplasty.  See 38 C.F.R. § 3.310.  

ORDER

Service connection for residuals of a left knee injury, status-post arthroscopy, is granted. 

Service connection for right knee arthritis is granted. 





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


